Title: To Benjamin Franklin from Thomas Digges, 6 July 1779
From: Digges, Thomas
To: Franklin, Benjamin


Dr Sir.
London 6 July 1779.
I make use of the oppertunity by the under Spanish Secretary (who takes his departure today with the remaining domestiques of the Ambassador) to forward you this; in which I take the liberty to inclose one for Mr. Johnson at Nantes under a French direction & I am to beg the favor of you to cause it to be put into the common post as soon as may be. I also forward in my packet a letter from our friend, to which I refer for particulars. He, as well as myself, have nothing now left but hopes; but we would not have You loose sight intirely of what we have been lately aiming at, and what may on some more fortunate day, be brought about. The Cloud is thickening a pace, & if appearances speak truth, almost every discription of Men among the thinking & great seem afraid it will soon burst with violence on this Country. In consequence of the impending mischeifs, there has been very great exertions in the naval department & many Seamen impressd, so that eight sail of the line more will be ready in about a fortnight to join the thirty one now cruising a few leagues west of Scilly.
I have got an answer from Mr Peters pressing me to draw on you, that He may get the much wanted supply. I wrote you a few days ago that I shoud draw a bill on you payable at Grand’s; I am advisd by the conversant in these matters to direct it to Grand himself marking it to be presented at Passy and so it will go by next mail—ie for Livres equivalent by the then Exchange to one hundd & ten pounds, payle at ten days sight to Messrs French & Hopson. You understand the ten pounds is for another accot, and as soon as there is accots of the bill being paid Mr Peters shall have his £100 lodgd where he requested & the proper receipts forwarded to you. You will please to give the necessary orders about the bill when it may appear at Monsr. Grands.
I expect in a packet or two to forward You the whole printed Evidence of Cornwallis Grey & other officers respecting America; and also the very curious Evidence brought to counteract the others by Lord G. G of his now friend & new ally Mr Galloway. This Gentn. has provd too much, & has compleatly done for himself in the opinion of all honest men even of his own Torey principles. He was treated as he deservd by some of the minority Speakers, & by attempting to prove the practicability of the American War, has innevitably fixd his ruin at home.
I begin to get more & more sick of these kind of Gentry and heartily tired of the Country. My business will lead me in a few months to Lisbon, but you shall have timely notice of my move; and I hope for your aid & recommendations when ever the day comes that any thing may be done in that Country favorable to my own. Your mentioning me even in a common way to those you write to at home will I am confident be highly servicable. It may seem odd that I have rejected three offers to attend Gentn whom you may guess at, as Secy; & by such rejection appear cool in the cause they are engaged in: this is by no means the case; I was engagd in matters here, that I could not leave; & to speak truly I was afraid of joining intimately & cordially those who were engagd in disputes & quarrels which I ever disapprovd & carefully endeavourd to shun. I am sure no good can come of disunion, & that I have no prospect of comfort or satisfaction by living with a man or men who are apt to quarrel. I love quiet, & have no doubt I shall find it where I am going, because I am well-known & a little respected there. It will be a great additional happiness to me to have your approbation & friendship, for there is no one who esteems you more or wishes you better.

I am happy to inform you the Milford Cartel Ship is again saild from Portsmouth with 119 Prisoners for Nantes, & will I hope be forwarded quickly back to Plymouth for the remainder there. There were 17 officers & 102 Men among the Officers Captns. Harris, Tew, Lunt, White, &ca. They behaved very quietly & properly as they passd to the Ship, & by the joy & gifts of the people as they passd thro Gosport, there were strong indications that if Peace & accomodation could be brought about between that Country and America, the affections of Brethren and fellow Citizens would soon return. Leiut Knox, who Commands the Milford Cartel Ship is a very humane good Man, & gave a passage to a poor crippled Amn Woman, & to some other dischargd prisoners who had been in Haslar Hospital for cure. The general language of the lower class of People as the American Prisoners passd thro Gosport to embark was “they are fine fellows, God Bless them, & send them safe home”.
I have thought it better to put the Nantes Letter into the Common post & therefore shall not Trouble you with it. I am with great regard Dr Sir Yr obligd & Obt. Servt
V—— J—— D——D
 
Addressed: To Docter Franklin
Endorsed: July 6
Notations in different hands: July 6. 1779. / July 6. 79
